DETAILED ACTION
This office action is in response to applicant’s filing dated March 15, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 2, 4-10, 13 and 15-20 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 15, 2022.  Acknowledgement is made of Applicant's addition of new claim(s) 20.  Claim(s) 3, 11, 12, and 14 were previously canceled.   
Applicants elected without traverse PF-562271 as the elected FAK inhibitor species, diabetes as the condition species, and conversion of acinar cells into beta cells as the method effect species in the reply filed on July 28, 2020.  The requirement is still deemed proper.  Claim(s) 8, 10, 15, and 16 remain withdrawn.
Claims 1, 2, 4-7, 9, 13 and 17-20 are presently under examination as they relate to the elected species: PF-562271, diabetes and conversion of acinar cells into beta cells.
PF-562271 has the structure: 
    PNG
    media_image1.png
    366
    441
    media_image1.png
    Greyscale



Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a 371 of PCT/US2018/017842 filed on February 12, 2018, which claims benefit of US Provisional Application No. 62/458,470 filed on February 13, 2017.  The effective filing date of the instant application is February 13, 2017. 


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites wherein the type II diabetes does not require continuous administration of the FAK inhibitor.  It is unclear what is meant by the term “continuous administration.”  It is unclear if the term encompasses administration over a certain period, for example intravenous administration administered continuously over a certain time period such as an hour.  It is unclear if the term encompasses chronic treatment with no end to treatment.  Thus, the metes and bounds of the instantly claimed method are unclear.


New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 9, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as obvious over Heinrich et al (US 2013/0158005 A1, cited in a previous Office Action) in view of Garcia-Echeverria et al (US 2006/0247241 A1) and McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action).
Regarding claims 1, 2, and 4, Heinrich teaches FAK inhibitors of formula (I) (title and abstract); and compounds of formula (I) are useful for the treatment of diabetes (claim 12).  Heinrich does not explicitly teach diabetes is type 2 diabetes or that the FAK inhibitor is the elected compound, PF-566271.  
However, Heinrich does teach a compound of formula (I) is Compound A111 (claim 9, [0274], page 53, last compound):
[AltContent: textbox (A)][AltContent: oval]
    PNG
    media_image2.png
    344
    558
    media_image2.png
    Greyscale

Compound A111 differs from the instantly elected compound in the dashed circle labeled A.  In particular, Compound A111 contains a CH2 at position A, whereas the instantly elected compound comprises an NH at position A.  However, Heinrich further teaches compound A26  (claim 9, [0274], page 28, 2nd compound) as an alternative embodiment useful as a FAK inhibitor:  

[AltContent: textbox (C)][AltContent: oval][AltContent: textbox (B)][AltContent: oval]
    PNG
    media_image3.png
    414
    589
    media_image3.png
    Greyscale

Compound A26 differs from the instantly elected compound in the dashed circles labeled B and C.  In particular, Compound A26 contains a -CN at position A and an -O- at position B, whereas the instantly elected compound comprises a -CF3 at position A and a -CH2- at position B.   Moreover, Compound A26 comprises an NH at the position corresponding with position denoted A in Compound A111. Heinrich teaches NH and CH2 as alternatively useful in position denoted A for forming compounds useful as FAK inhibitors for treating diabetes.  Thus, Heinrich teaches structurally similar compounds useful as FAK inhibitors for treating diabetes.  MPEP 2144.09 states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).
Heinrich does not explicitly teach diabetes is type 2 diabetes.
However, Garcia-Echeverria teaches compounds of formula (I) and their pharmaceutically acceptable salts are inhibitors of focal adhesion kinase [0079] and the relation between FAK inhibition and immuno system is described; therefore, the compounds of the invention are useful for treating autoimmune disease including diabetes (type I and II).
Moreover, McLaughlin teaches a method of treating a proliferation disorder comprising administering at least one anti-cancer agent inhibitor, a FAK/PYK2 inhibitor (claim 34); PF-562,271 is a FAK/PYK2 inhibitor ([0109] and claim 32); and in some embodiments the proliferation disorder to be treated is characterized by a proliferation of T-cells such as autoimmune disease, e.g., type 1 diabetes [0189].  Thus, McLaughlin teaches PF-562,271 is a FAK inhibitor.  
As such, since Heinrich teaches a method of treating diabetes comprising administering a FAK inhibitor, since Garcia-Echeverria teaches FAK inhibitors are useful for treating diabetes type I and II, and since McLaughlin teaches PF-562,271 is a FAK inhibitor useful for treating diabetes, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating diabetes taught by Heinrich to i) treat type 2 diabetes, since the prior art teaches that targeting FAK inhibitors are useful for treating type 1 and type 2 diabetes.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method to ii) substitute one functional equivalence (any FAK inhibitor) with another (PF-562,271) with an expectation of success, since the prior art establishes that both function in similar manner.  

Regarding claims 9 and 17, the prior art is silent regarding “conversion of acinar cells into beta cells.”  However: “conversion of acinar cells into beta cells” will naturally flow from the teachings of the prior art (see above rejection), since the same compound (PF-562271) is being administered to the same subjects (a subject suffering from type 2 diabetes). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “conversion of acinar cells into beta cells,” by practicing the method taught by the prior art: “the administration of a PF-562271 to a patient suffering from type 2 diabetes,” one will also be “converting acinar cells into beta cells,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“conversion of acinar cells into beta cells”) of the method taught by the prior art (“the administration of a PF-562271 to a patient suffering from type 2 diabetes”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”


Regarding claim 13, Heinrich teaches the expression “effective amount” denotes the amount of a medicament or of a pharmaceutical active compound which causes in a tissue, system, animal or human a biological or medical response which is sought or desired, for example, by a researcher or physician [0061].  Moreover, Garcia-Echeverria teaches treatment of immune system disorders the required dosage will of course vary depending on the mode of administration, the particular condition to be treated and the effect desired and daily dosage for the larger mammal, e.g. humans [0095].  Moreover, McLaughlin teaches the dose administered to a patient, particularly a human, in the context of the present invention should be sufficient to achieve a therapeutic response [0208].  


Regarding claim 18, Heinrich teaches the use of FAK inhibitor compounds for the preparation of a medicament (pharmaceutical composition), in particular by non-chemical methods; they can be converted into a suitable dosage form here together with at least one solid, liquid and/or semi-liquid excipient or adjuvant and, if desired, in combination with one or more further active compounds.  Thus, additional of additional active ingredients is optional.  Moreover, Garcia-Echeverria teaches the compounds may be administered as the sole active ingredient [0109].  

Regarding claim 20, the cited references do not explicitly teach treating the type II diabetes does not require continuous treatment.  However, Heinrich teaches a therapeutically effective amount of a compound of the present invention depends on a number of factors, including, for example, the age and weight of the human or animal, the precise condition requiring treatment, and its severity, the nature of the formulation and the method of administration, and is ultimately determined by the treating doctor or vet. However, an effective amount of a compound according to the invention for the treatment is generally in the range from 0.1 to 100 mg/kg of body weight of the recipient (mammal) per day and particularly typically in the range from I to 10 mg/kg of body weight per day. Thus, the actual amount per day for an adult mammal weighing 70 kg is usually between 70 and 700 mg, where this amount can be administered as an individual dose [0149].  Moreover, McLaughlin teaches the dose administered to a patient, particularly a human, in the context of the present invention should be sufficient to achieve a therapeutic response in the patient over a reasonable time frame, without lethal toxicity, and preferably causing no more than an acceptable level of side effects or morbidity.  One skilled in the art will recognize that dosage will depend upon a variety of factors including the condition (health) of the subject, the body weight of the subject, kind of concurrent treatment, if any, frequency of treatment, therapeutic ratio, as well as the severity and stage of the pathological condition [0208].  It would have been prima facie obvious to one of ordinary skill in the art to utilize the treatment regimen taught by Heinrich and McLaughlin as a starting point for optimizing the treatment regimen of PF-562271 utilized to treat type II diabetes since McLaughlin teaches PF-562271  is useful for treating diabetes and because treatment regimen is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claims 1, 2, 4, 9, 13, 17, 18, and 20 with a reasonable expectation of success. 

Regarding claim 5, the cited art does not explicitly teach the claimed dose amounts.  However, McLaughlin teaches dosage levels of the administered active ingredients can be: orally 0.01 to about 200 mg/kg, and preferably about 1 to 100 mg/kg [0210].  Assuming the average weight of an adult human is 70 kg, an amount of 0.01 to about 200 mg/kg is equivalent to 0.7 mg to 14 g and an amount of 1 to 100 mg/kg is equivalent to an amount of 70 mg to 7 g.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 5 with a reasonable expectation of success. 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al (US 2013/0158005 A1, cited in a previous Office Action) in view of Garcia-Echeverria et al (US 2006/0247241 A1) and McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action) as applied to claims 1, 2, 4, 5, 9, 13, 17, 18, and 20 above, and further in view of Cersosimo et al (Current Diabetes Reviews, 2014; 10:2-42).
Heinrich, Garcia-Echeverria and McLaughlin teach all the limitations of claim 6 (see above 103), except wherein the method further comprises measuring beta cell function of the subject.
However, Cersosimo teaches β-cell dysfunction with progressive loss of pancreatic β-cell insulin secretion, subsequent to the development of insulin resistance, are key defects associated with the transition from a healthy glycemic state to hyperglycemia, characteristic of untreated type 2 diabetes mellitus (T2DM) (page 2, left, 1st paragraph).  Cersosimo teaches the pathophysiology of T2DM is characterized by progressive β-cell failure on the background of insulin resistance; development of an optimal treatment strategy for each patient with T2DM, as well as for those with prediabetes, will require an accurate early diagnostic assessment of the degree of residual BCF (β-cell function) within the context of each individual’s insulin resistance.  
 It would have been prima facie obvious to one of ordinary skill in the art to further measure beta cell function of the subject since the prior art teaches that T2DM is characterized by progressive β-cell failure on the background of insulin resistance and development of an optimal treatment strategy for each patient with T2DM will require an accurate early diagnostic assessment of the degree of residual BCF (β-cell function) within the context of each individual’s insulin resistance, resulting in the practice of the method of claim 6 with a reasonable expectation of success.


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al (US 2013/0158005 A1, cited in a previous Office Action) in view of Garcia-Echeverria et al (US 2006/0247241 A1) and McLaughlin et al (US 2015/0071918 A1, cited in a previous Office Action) as applied to claims 1, 2, 4, 5, 9, 13, 17, 18, and 20 above, and further in view of Davidson (Current Medical Research and Opinion, 2004; 20(1):1919-1927, cited in a previous Office Action).
Heinrich, Garcia-Echeverria and McLaughlin teach all the limitations of claims 7 and 19 (see above 103), except wherein the method further comprises measuring HbA1c levels in a sample from the subject or measuring plasma glucose levels in a sample from the subject.
However, Davidson teaches treatment of the patient with diabetes: importance of maintaining target HbA1c levels (title); over the past few decades, evidence from epidemiologic studies has established a clear correlation between the level of a patient’s glycemic control, as assessed by HbA1c concentration, and the incidence and progression of diabetes-related microvascular and macrovascular disease; in terms of macrovascular sequelae, higher baseline HbA1c concentrations (higher quartiles) strongly predicted the 3.5-year incidence of cardiovascular events, related death, and stroke in a randomly selected Finnish population sample, while each percentage point increase in HbA1c was accompanied by a 10% increase in mortality from all forms of heart disease and stroke among patients in a large Wisconsin cohort  (page 1922, right, 2nd paragraph).  Moreover, Davidson teaches the current recommendation from the American Diabetes Association (ADA) for the diagnosis of diabetes defines a fasting plasma glucose (FPG) level ≤ 100 mg/dL (≤ 5.6 mmol/L) as normal; a FPG level ≥ 126 mg/dL (≥ 7 mmol/L), measured on 2 separate occasions, indicates diabetes (page 1920, left, last paragraph); In terms of overall glycemic control, the American College of Endocrinology (ACE) recently recommended a targeted HbA1c concentration of ≤ 6.5%10, which is a more rigid goal than that suggested by the ADA (< 7%); however, FPG remains the recommended defining value, both in screening for diabetes and as the initial treatment target (page 1920, left, last bridge paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to further measure HbA1c levels and fasting plasma glucose levels in a sample from the subject since the prior art teaches that maintaining target HbA1c levels is important in the treatment of a patient with diabetes and higher HBA1c concentrations strongly predict incidence of cardiovascular events and fasting plasma glucose levels remains the recommended defining value for screening for diabetes, resulting in the practice of the method of claims 7 and 19 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant and in the Declaration of Farzad Esni under CFR § 1.132 filed March 15, 2022 have been considered/answered in the rejection itself.

Conclusion
Claims 1, 2, 4-7, 9, 13 and 17-20 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628